DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The arguments filed on 06/16/2021 has been entered.




Allowable Subject Matter
Claims 68-69 and 71-91 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding Claim 68, the references fail to teach, disclose, or suggest, either alone or in combination, the switching motions are actuated unidirectionally and cyclically to move the rotary switch body from the closed rotary position into the open rotary position and again into the closed rotary position; a jump drive configured to drive the rotary switch body to rotation, the jump drive comprising a triggering device configured to trigger the rotation, the jump drive comprising an energy storage device, and the triggering device being configured to prevent the rotation when the energy storage device has an insufficient charge or prestress and in combination with the rest of the limitations of the claim.
Regarding Claim 89, the references fail to teach, disclose, or suggest, either alone or in combination, the residual load disconnector switch performs switching motions of the rotary switch body that are rotationally limited in one rotational direction; 
Regarding Claim 90, the references fail to teach, disclose, or suggest, either alone or in combination, the residual load disconnector switch performs switching motions of the rotary switch body that are rotationally limited in one rotational direction; the switching motions are actuated unidirectionally and cyclically to move the rotary switch body from the closed rotary position into an open rotary position and again into the closed rotary position; and a feed-out collector wherein the residual load disconnector switch is configured to be fastened to an external support structure via the feed-out collector and in combination with the rest of the limitations of the claim.
Regarding Claim 91, the references fail to teach, disclose, or suggest, either alone or in combination, the residual load disconnector switch performs switching motions of the rotary switch body that are rotationally limited in one rotational direction; the switching motions are actuated unidirectionally and cyclically to move the rotary switch body from the closed rotary position into an open rotary position and again into the closed rotary position; and an access limitation device, which makes possible a manual access to the residual load disconnector switch only when a detected electrical .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833